internal_revenue_service number release date index number ---------------------------------- ---------------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ---------------------------------------------------- telephone number -------------------- refer reply to cc intl b02 plr-103649-13 date date ty ------ legend taxpayers -------------------------------------------- ------------------------------------------ trust fund --------------------------------------------------------------- ------------------------------------------------- country x ----------------- firm year date year ------------------------------------- ------ -------------------- ------ month ------------------ dear -------------------------- this is in response to a letter dated date requesting the consent of the commissioner of the internal_revenue_service commissioner to make a retroactive qualified_electing_fund qef election under sec_1295 of the internal_revenue_code and sec_1_1295-3 with respect to taxpayers’ investment in fund plr-103649-13 the ruling provided in this letter is based upon information and representations submitted by taxpayers and accompanied by a penalty of perjury statement executed by appropriate parties while this office has not verified the material submitted in support of this request_for_ruling such material is subject_to verification on examination the information submitted in the request is substantially as set forth below facts trust is a domestic_trust that was settled by taxpayers via a_trust document executed on date the trust is a grantor_trust and all of the income gains losses and other tax items of the trust are reportable on taxpayers’ federal_income_tax returns in year trust acquired shares of fund organized under the laws of country x fund is classified as a corporation under the default entity classification rules of sec_301_7701-3 fund is understood to be a pfic within the meaning of sections of the code each year fund provided an annual information statement to the trust each annual information statement fund statement provided the necessary information to permit taxpayers to make a valid qef election including their share through the trust of fund’s ordinary_earnings and net capital_gains for the year taxpayers had relied upon firm for over years to advise them with respect to all applicable tax consequences and filing_requirements including their investment in fund through trust and to prepare their returns firm has been a well-respected accounting firm for more than years with ample expertise in providing tax_advice pertaining to the ownership of stock in a foreign_corporation taxpayers had no professionals other than their tax preparer review their tax returns before filing in the course of preparing taxpayers’ year federal_income_tax return on extension firm discovered upon review of fund’s statements that taxpayers owned a pfic through their ownership of trust taxpayers were informed of the pfic issue for the first time in month until that time they were unaware that fund was a pfic and did not know it was necessary to make a qef election taxpayers submitted affidavits under penalties of perjury that describe the events that led to their failure to make a qef election with respect to fund by the election due_date including the role of firm taxpayers also submitted an affidavit from firm which describes firm’s engagement and responsibilities and firm’s failure to provide advice regarding the tax consequences of taxpayers’ ownership of fund until firm was preparing taxpayers’ year income_tax returns plr-103649-13 taxpayers represent that as of the date of this request_for_ruling the pfic status of fund has not been raised by the irs on audit for any of the taxable years at issue ruling requested taxpayers request the consent of the commissioner of the internal_revenue_service to make a retroactive qef election with respect to fund for year under sec_1_1295-3 law and analysis sec_1295 of the code provides that any pfic shall be treated as a qef with respect to a taxpayer if an election by the taxpayer under sec_1295 applies to such company for the taxable_year and the company complies with such requirements as the secretary may prescribe for purposes of determining the ordinary_earnings and net capital_gains of such company under sec_1295 a qef election may be made for any taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for such taxable_year to the extent provided in regulations such an election may be made after such due_date if the taxpayer failed to make an election by the due_date because the taxpayer reasonably believed the company was not a pfic under sec_1_1295-3 a taxpayer may request the consent of the commissioner to make a retroactive qef election for a taxable_year if the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 granting consent will not prejudice the interests of the united_states government as provided in sec_1_1295-3 the request is made before a representative of the internal_revenue_service raises upon audit the pfic status of the corporation for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1_1295-3 the procedural requirements include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted that describe the events which led to the failure to make a qef election by the election due_date the discovery of such failure plr-103649-13 the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on such professional sec_1_1295-3 and iii conclusion based on the information submitted and representations made with taxpayers’ ruling_request we conclude that taxpayers have satisfied sec_1_1295-3 consent is granted t0 taxpayers to make a retroactive qef election with respect to fund for year under sec_1_1295-3 provided that they comply with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election a copy of this ruling must be attached to any_tax return to which it is relevant this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely jeffery g mitchell branch chief branch international
